Title: From George Washington to Brigadier General Casimir Pulaski, 31 December 1777
From: Washington, George
To: Pulaski, Casimir

 

[Head Quarters, Valley Forge, 31 December 1777]

Instructions for Brigadr General Count Pulaski
You are to march the body of the Cavalry into Winter Quarters at Trenton where you are to take the most effectual means for putting both men and horses in condition to act with vigour in the ensuing Campaign notwithstanding your distance from the Enemy and the apparent improbability of their forming any Enterprize against you—some degree of vigilance will be necessary to secure your Quarters from Surprise—this may be effected by such small patroles as will not make the Tour of duty come round too frequently, and break in too much upon the Repose of the men and horses which is so essential to reestablishing them—the same Patroles may likewise be a safeguard to the Shipping laid up at Borden Town.
After you are well settled in Quarters, frequent opportunities in favorable Weather are to be taken of perfecting the Cavalry in the most useful manœuvres—even a Series of bad weather will not prove a total bar to the instruction of the men and horses, as they may at such times perform the ordinary exercises of the Riding-School—a proper house for which purpose you will provide immediately upon your arrival at Trenton—this kind of discipline will not occasion any greater exercise than is conducive to the health of both men and horses.
The men are to keep their arms in the best Order—and the Sadlers to keep the Saddles and Bridles in constant Repair—if any Regiment be without a Sadler the Commanding Officer of it is to procure one with proper Tools, upon the best Terms he can make.
The Colonels are commissioned to provide their Regiments with Cloathing and Accoutrements—all that can be done with respect to these articles under your eye—is that the Officers require their men to make the best of what they have by repairs.
You will have sufficient time for training a Troop of Lance-men, and the Lances may be made according to your directions on the spot—no pains should be spared to inspire the men with an affection for their horses, and make them perfect in the managemt of them—these important ends can only be gained by great attention and assiduity in the officers—You must therefore strictly prohibit all Wandering from Quarters. Given at Head Quarters this 31st December 1777.
